UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                               -X

JENNIFER BRENNAN,

                               Plaintiff, ORDER

               -against- 18 Civ. 6148 (FED)

CITY OF MIDDLETOWN, et al.,




        On November 13, 2019, at the conclusion of a jury trial in the above-captioned case, the


jury returned a verdict in favor of plaintiff. Defendants timely filed a post-verdict motion


seeking judgment as a matter of law (or, alternatively, a new trial) on the issues of excessive


force and qualified immunity. Plaintiff opposed; in reply, defendants relied upon events during


the final pretrial conference and trial - but failed to submit a transcript of either proceeding.


        Accordingly, defendants are directed to submit, within thirty (30) days of this Order:

        (1) a transcript of the final pretrial conference; and


        (2) an excerpted trial transcript reflecting any motions defendants made during the trial.


Defendants shall specify the page and line numbers of all relevant portions of the transcripts.




Dated: January 21, 2020 S^Ol^t^RgBr
        White Plains, New York ,^' ^^^^"



                                                                 ,DAVISON,U.S.M.J.




        ' Plaintiff submitted an excerpted trial transcript in support of her specific post-verdict
arguments.
